Citation Nr: 1514285	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected pulmonary amyloidosis with obstructive pulmonary disease and emphysema, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected depressive disorder.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2012 and January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, the January 2014 rating decision granted service connection for depressive disorder and assigned a 50 percent disability rating.  The Veteran has since expressed disagreement with the assigned disability rating.  See, e.g., the VA Form 9 dated April 2014.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to a higher initial disability rating for service-connected depressive disorder.

With respect to the claim of entitlement to an increased disability rating for service-connected pulmonary amyloidosis, the Veteran was most recently afforded a VA examination in July 2012 at which time pulmonary function tests (PFTs) revealed forced expiratory volume in one second (FEV-1) of 52 percent predicted and FEV-1/forced vital capacity (FVC) of 59.5 percent predicted.  The examiner reported that the test, which most accurately reflects the Veteran's current pulmonary function, is FEV-1/FVC.  To this end, the Board observes that 38 C.F.R. § 4.96(d)(6) instructs when there is a disparity between the results of different PFT's (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test results is used, use the test result that the examiner states most accurately reflects the level of disability.  However, the Veteran and his attorney have repeatedly contended that the Veteran's pulmonary amyloidosis should instead be evaluated based upon the FEV-1 results, as it is more representative of the Veteran's respiratory impairment.  The Board further observes that the July 2012 VA examiner recommended that the Veteran follow-up with his primary treatment provide due to the progressive nature of his respiratory disability.  Thus, to ensure that the record reflects the current extent of this service-connected disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board also finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's treatment by any outstanding private treatment records, or VA treatment dated from April 2010.  All such available documents must be associated with the claims file.

2. Schedule the Veteran for a VA respiratory examination in order to assess the current nature and severity of his pulmonary amyloidosis with obstructive disease and emphysema.  The examiner should review the claims file and note that review in the examination report.  All indicated studies, including pulmonary function testing should be performed and the results provided in the examination report.

The examiner should also address the impact of the service-connected pulmonary amyloidosis with obstructive pulmonary disease and emphysema upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. The AOJ should issue an SOC pertaining to the claim of entitlement to an increased initial disability rating for service-connected depressive disorder.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

4. Thereafter, the AOJ should readjudicate the claim of entitlement to an increased disability rating for service-connected pulmonary amyloidosis on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

